 

Case 7:21-mj-01965 Document 1 Filed on 09/16/21 in TXSD Page 1 of 4

AO 91 (Rey. 11/11} Criminal Complaint

UNITED STATES DISTRICT COURT United States District Court

 

 

 

 

 

Southern District of Texas
for the FILED
Southern District of Texas +] Q
= e>. SEP 162021 2
United States of America ) E i
V. ) Nathan Ochsner, Clerk
) Case No. a :
JAVIER EDEN GONZALEZ JR ) M-21- 01965  -M
YOB: 1984 USC )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 9th 2021 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
‘ Code Section Offense Description
Title 21, United States Code, knowingly and intentionally use any communication facility, a telephone,
Section 843(b),Attempt and telephone number (956) 844-4338 in facilitating the commission of any act or
conspiracy, 841(a) acts, attempt and conspiracy, 841(a) constituting a felony under Title 21,

United States Code, Section 846, 841(a), that is, possession with intent to
distribute Marijuana

 

This criminal complaint is based on these facts:

See Attachment A
Complaint authorized by AUSA Patricia Profit
Submitted by reliable electronic means, sworn to by telephonically per CR. 4,1., and probable cause found on:

@M Continued on the attached sheet. ZZ

Complainant's signature

 

TFO Michael Burner, FBI!

Printed name and title

 

Sworn to before me and signed in my presence.

Date: ___o9te/2021 @ 6) Fr AL , _

Jfdge's signature

 

City and state: McAllen, Texas . Scotf¥ Hacker, U.S. Magistrate
/ Printed name and title

 
 

Case 7:21-mj-01965 Document 1 Filed on 09/16/21 in TXSD Page 2 of 4

Attachment A

On or about March 9, 2021, in the Southern District of Texas and within the jurisdiction of
the Court, defendant, Javier Eden GONZALEZ Jr. did knowingly and intentionally use a
communication facility, a telephone, telephone number (956) 844-4338, in facilitating the
commission of any act or acts constituting a felony under Title 21, United States Code, Section
846, Attempt and conspiracy, 841(a), that is, possession with intent to distribute Marijuana. All in
violation of Title 21, United States Code, Section 843(b).

On February 9, 2021, the Honorable Randy Crane, United States District Judge, Southern
District of Texas, signed an order authorizing the initial interception of wire communications to
and from a telephone utilized by Roel “Role” Valadez Jr. (hereinafter "WALADEZ Jr."). On
April 20, 2021, Honorable Randy Crane, United States District Judge, Southern District of Texas,
signed an order authorizing the renewal interception of wire communications to and from a
telephone utilized by Roel “Role” Valadez Jr. (hereinafter "VALADEZ Jr.").

During the investigation FBI Agents identified JAVIER EDEN GONZALEZ Jr.
(hereinafter "GONZALEZ Jr.") as a Starr County, Texas narcotics trafficker. Furthermore, FBI —
Agents identified GONZALEZ Jr as a source of supply of marijuana for VALADEZ Jr. Based
subpoenaed records telephone number (956) 844-4338 is serviced by Sprint Telecommunication
and registered to a Juan Sosa, at 307 East Monroe St. Rio Grande City, Texas. During FBI Title-
III wire interceptions VALADEZ Jr. had about 116 wire interceptions with telephone number
(956) 844-4338. During the investigation FBI Agents identified the user of (956) 844-4338 as
GONZALEZ Jr.

Intercepted telephone calls:

On March 9, 2021 at approximately 5:22 p.m., VALADEZ Jr. placed an outgoing call to
GONZALEZ Jr, who was utilizing cellular telephone number (956) 844-4338. The following is
a summary of the recorded telephone call. They greet each other. GONZALEZ Jr. says he is
cleaning up the boat. GONZALEZ Jr. says the Mapas [PH] are all over the place. GONZALEZ
Jr. says a while ago he went to Midway get some for him and Omar, and he did not see none of
them [Mapas]. GONZALEZ Jr. says UM, “Got new stuff.” VALADEZ Jr. says tomorrow he
and his dad are not going to have anything at all. GONZALEZ Jr. says he got a whole one.
GONZALEZ Jr. says he got half of one and half of the other one regarding the whole one and he
paid 230 for it. GONZALEZ Jr. says UM said Julian and Ginger have some, but people are
complaining about what they have. VALADEZ Jr. says he got some from there and it was good,
it was a [UI]. VALADEZ Jr. says he is not going there, and he says UM called him yesterday.
VALADEZ Jr. says going to the Midway, people can take back roads to go there. GONZALEZ
Jr. says going there is not a problem, but on the way back, they [Mapas] would, “Search everything
on the vehicle”. VALADEZ Jr. says and requested for GONZALEZ Jr. to get one and
VALADEZ Jr. requested the same one that GONZALEZ Jr. had received. VALADEZ Jr. says
he would spend a little bit more. GONZALEZ Jr. acknowledged, and agreed to get the same for
VALADEZ Jr. VALADEZ Jr. says to GONZALEZ Jr. to get him some for tomorrow and they
agree. Further on in the conversation, VALADEZ Jr. asks GONZALEZ Jr. to pick it up for
him and drop it at his father in law’s. He then says to GONZALEZ Jr., “T’ll take it from there
 

Case 7:21-mj-01965 Document 1 Filed on 09/16/21 in TXSD Page 3 of 4

through the back.”

Based on training, experience, and knowledge of the facts of this investigation, your affiant
believes that when GONZALEZ Jr. says “Mapas,” GONZALEZ Jr. is referring to the Texas
Department Of Public Safety State Troopers, conducting operations in accordance to Texas
Governor “Operation Lone Star” to combat the smuggling of people and drugs into Texas. Drug
traffickers refer to State Troopers as “Mapas,” the Spanish word for maps, because of the State of
Texas outline on the side of their patrol vehicle. Furthermore, your affiant believes that when
GONZALEZ Jr. says, “He got a whole one consisting of one half of one, and another half of a
second one,” for 230. Your affiant believes, GONZALEZ Jr. is advising VALADEZ Jr. that
he, (GONZALEZ Jr.) got a pound of hydroponic marijuana valued at $230.00 in his possession,
with the intent to distribute to VALADEZ Jr.

On May 8, 2021 at approximately 12:19 pm., VALADEZ Jr. placed an outgoing call to
GONZALEZ Jr., who was utilizing cellular telephone number (956) 844-4338. The following is
a summary of the recorded telephone call. VALADEZ Jr. asked GONZALEZ Jr. if he could sell
him some. VALADEZ Jr. wanted 14, half and half because VALADEZ Jr. doesn’t have
anything. GONZALEZ Jr. stated he could make that from what he had at his residence. The
parties discussed the price and agreed VALADEZ Jr. would purchase a $100 from GONZALEZ
Jr. VALADEZ Jr. planned to visit GONZALEZ Jr. in about 25 minutes.

On May 8, 2021 at approximately 1:03 p.m., VALADEZ Jr. placed an outgoing call to
GONZALEZ Jr., who was utilizing cellular telephone number (956) 844-4338. The following
is a summary of the recorded telephone call. VALADEZ Jr. tells GONZALEZ Jr. he is at
GONZALEZ Jr.’s house. GONZALEZ Jr. stated its too big for the gas tank and it is on
GONZALEZ Jr.’s truck.

Based on training, experience, and knowledge of the facts of this investigation, your affiant
believes that in the aforementioned telephone calls on May 8, 2021, GONZALEZ Jr. and
VALADEZ Jr. are discussing GONZALEZ Jr. selling VALADEZ Jr. hydroponic marijuana
valued at $100.00. Furthermore, VALADEZ Jr. planned and traveled to GONZALEZ Jr.’s
residence to get the narcotics.

Interviews of VALADEZ Jr. and GONZALEZ Jr.:

On September 15, 2021, FBI Agents conducted a custodial interview of VALADEZ Jr.
During the interview VALADEZ Jr. admitted to FBI Agents that on several occasions
GONZALEZ Jr. provided VALADEZ Jr. with high grade marijuana. Additionally, VALADEZ
Jr. stated that VALADEZ Jr. would pick up the marijuana from GONZALEZ Jr.

On September 15, 2021, FBI Agents telephonically contacted GONZALEZ Jr. (956)
844-4338 when they were unable to make contact with GONZALEZ Jr. at his residence. During
the telephone call FBI Agents advised GONZALEZ Jr. they were at his residence and
GONZALEZ Jr. subsequently agreed to exit the residence and speak with FBI Agents. FBI
Agents conducted a voluntary interview of GONZALEZ Jr. During the interview GONZALEZ
Jr. admitted to Agents that on several occasions GONZALEZ Jr. provided VALADEZ Jr. with
 

Case 7:21-mj-01965 Document 1 Filed on 09/16/21 in TXSD Page 4 of 4

marijuana.
